COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                 No. 08-14-00086-CR
                                                §
                                                                   Appeal from the
 EX PARTE: HECTOR TORRES.                       §
                                                                 409th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                 (TC# 2014DCV0244)
                                                §

                                         OPINION

       Hector Torres appeals the trial court’s order denying his pretrial writ of habeas corpus.

We dismiss finding the appeal is moot.

                                         DISCUSSION

       Torres was indicted for possession of child pornography and promotion of child

pornography. Voir dire for trial began October 24, 2013. The next day, October 25, defense

counsel indicated to the trial judge that Torres was not statutorily competent to stand trial. The

trial judge abated proceedings for a competency determination.

       At the October 29 hearing, the trial judge stated on the record that the matter of Torres’

competency would be referred to competency court, but that the issue of bond remained

outstanding. The trial judge then reset a hearing until November 13, 2013. At the November 13
hearing, the trial court heard evidence regarding Torres’ medical records and then set a hearing

for November 26.

        At the November 26 hearing, the trial court revoked Torres’ bond, and referred the matter

to competency court. On January 31, 2014, the trial court heard Torres’ application for writ of

habeas corpus. The trial court denied Torres’ writ application, and he filed his appeal March 8,

2014.

        In December 2014, Torres entered a guilty plea in the underlying criminal case and was

sentenced. See In re Theresa Caballero, 08-15-00097-CR (Appendix R).

        On June 5, 2015, we gave notice of our intent to dismiss the appeal as moot unless Torres

filed a response within ten days. No response was received.

                                         DISCUSSION

        In two issues, Torres complains that the trial court abused its discretion in denying his

writ of habeas corpus because it had no good cause to revoke his bond. However, the pretrial

bond issue is moot because he has been convicted and he is no longer subject to pretrial

confinement. “As a general rule, a habeas appeal relating to pre-trial bail is mooted by the

subsequent conviction of the defendant because upon his conviction the habeas applicant is no

longer being subjected to pre-trial confinement.”       Ex parte Victorick, 453 S.W.3d 5, 9

(Tex.App.--Beaumont 2014, pet. ref’d), citing, Martinez v. State, 826 S.W.2d 620, 620

(Tex.Crim.App. 1992). The Court does not have jurisdiction to address a moot issue except in

very limited circumstances. Therefore, this appeal is dismissed as moot.

June 17, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)

                                                2